DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 – 8 and 15 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device configured to heat the object” in claims 1 – 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification recites, “a heater (also called a heating device)” [0057], and also recites, “[a]n air circulation device 15 including a duct 15a and a fan 15b is installed behind the cooking room 11. The duct 15a is installed to be linked to upper and lower portions of the cooking room 11. The fan 15b is installed at the upper position in the duct 15a, and controlled by the controlling device 60. As the fan 15b is driven, air inside the cooking room 11 is circulated. The air circulation device 15 constitutes a heating device” [0060]. Therefore, the limitation “heating device configured to heat the object” is being interpreted as a heater, an air circulation device, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2014/0268177), hereinafter Saito.
Regarding claim 12, Saito discloses a three dimensional (3D) measuring device (see annotated Figs. 1 and 3A; Fig. 1 shows a “shape measuring apparatus” [0025]; the shape measuring apparatus fits a geometric shape to measured coordinate values of an object (“the host system 4 has a function of doing calculation for fitting a geometric shape to the measured coordinate value captured through the motion controller 2” [0025]), which indicates that the shape measuring apparatus is a 3D measuring device) comprising: 
a supporting shaft that is rotatable (see annotated Figs. 1 and 3A, supporting shaft is “optical probe 17”; “the optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026]); 
a supporting frame configured to support the supporting shaft (Fig. 1, supporting frame is elements 12a, 12b, 13, 14, 15, and 16 (“arm support bodies 12a, 12b”; “X-axis guide 13”; “Y-axis driving mechanism 14”; “Z-axis guide 15”; “Z-axis arm 16” [0026])
a beam irradiator (Fig. 3A, beam irradiator is “laser light generating part 172” [0027] arranged at the supporting shaft (see annotated Fig. 3A) and configured to irradiate a beam of light onto an object (Fig. 3A shows beam irradiator / laser light generating part 172 irradiating beam of laser light / “line laser L1” onto object / “work 5” [0030]-[0031]); 
a capturer (Fig. 3A, capturer is “imaging device 173” [0027]) arranged at the supporting shaft to be at a distance from the beam irradiator (see annotated Fig. 3A) and configured to capture the beam projected on the object (“the surface of the work 5 is irradiated with the line laser, and light reflected along a shape of the surface of the work 5 is received from a predetermined angle by the imaging device 173” [0029]; and 
at least one processor (Fig. 1; host system 4 comprises a processor, indicated by the statement that “host system 4 edits and executes a part program for instructing a measurement procedure” [0025]) configured to control rotation of the supporting shaft and obtain a 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated (“This shape measuring apparatus includes a motion controller 2, an operation panel 3, and a host system 4. The motion controller 2 drives and controls the coordinate measuring machine 1 and also, captures a necessary measured coordinate value from this coordinate measuring machine 1. The operation panel 3 manually operates this coordinate measuring machine 1 through this motion controller 2. The host system 4 edits and executes a part program for instructing a measurement procedure in the motion controller 2. Also, the host system 4 has a function of doing calculation for fitting a geometric shape to the measured coordinate value captured through the motion controller 2” [0025]; since the host system 4, which comprises a processor, controls the motion of coordinate measuring machine 1, and since supporting shaft / optical probe 17 is described as being rotatable and is part of coordinate measuring machine 1 as shown in Fig. 1, this indicates that the processor of host system 4 controls rotation of the supporting shaft / optical probe 17; additionally, as described above, light reflected along a shape of the surface of the object is received by the capturer; this reflected light is used in the calculation for fitting a geometric shape to the measured coordinate value of the “object to be measured” [0003]; this, along with the description of host system 4, indicates that the processor of host system 4 is configured to obtain a 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated).

    PNG
    media_image1.png
    519
    743
    media_image1.png
    Greyscale

Fig. 1 of Saito, annotated


    PNG
    media_image2.png
    445
    626
    media_image2.png
    Greyscale

Figs. 3A and 3B of Saito, annotated

Regarding claim 13, Saito discloses wherein the beam irradiator comprises a slit (see annotated Fig. 5A; “FIG. 5A is a schematic diagram showing the laser light generating part 172” [0033]; the slit in beam irradiator / laser light generating part 172 is slit / “opening 1723a” [0033]) provided at an angle with a rotational axis of the supporting shaft and configured to spread the beam (as described above, “the optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026]; Fig. 2 shows another view of optical probe 17, which Examiner has annotated to include a double-headed arrow indicating a rotational motion corresponding to supporting shaft / optical probe 17 being rotatable in a horizontal plane, and a dashed line indicating the corresponding rotational axis; given Fig. 2, showing the rotational axis of the supporting shaft and the optical axis of the beam irradiator (which comprises the slit), this indicates that the slit is provided at an angle with a rotational axis of the supporting shaft; Fig. 5A shows wherein the beam L1 has been spread).

    PNG
    media_image3.png
    411
    794
    media_image3.png
    Greyscale

Fig. 2 of Saito, annotated


    PNG
    media_image4.png
    627
    479
    media_image4.png
    Greyscale

Figs. 5A and 5B of Saito, annotated

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US 2017/0115008), hereinafter Erbe, in view of Saito et al. (US 2014/0268177), hereinafter Saito.
Regarding claim 1, Erbe discloses a heating cooker (“cooking device with light pattern projector and camera” [Title]; “cooking chamber temperature T can be set by means of one or more, in particular electrically operated, heating units (not shown)” [0054]) comprising: 
a main body (see annotated Fig. 3, “oven 4” [0054]); 
a cooking room (Fig. 3, “cooking chamber 6” [0054]) arranged inside the main body (see Fig. 3) and configured to receive an object (Fig. 3, “food O1” [0054]); 
a heating device configured to heat the object (“cooking chamber temperature T can be set by means of one or more, in particular electrically operated, heating units (not shown)” [0054]); 
a window arranged on one side of the cooking room (Fig. 3, “viewing window 11” [0055]); 
a measuring device (Fig. 3, “camera 2” [0055]) arranged outside the cooking room (see Fig. 3), facing the object through the window (see Fig. 3); and 
at least one processor configured to control the measuring device to obtain a three dimensional (3D) shape of the object and control the heating device to heat the object based on the 3D shape of the object (“The analysis facility may be an independent facility of the cooking appliance, e.g. in the form of an electronic unit, in particular on its own printed circuit board. It may alternatively be integrated in a further facility of the cooking appliance, e.g. in a central control facility. This further facility may then additionally be able to perform the analysis in particular” [0018]; “the analysis facility is coupled to a control facility of the cooking appliance and the control facility is designed to adjust operation of the cooking appliance based on at least one object parameter determined by the analysis facility” [0036]; “Object parameters can be for example the position, shape, volume or type, etc. of the object” [0036]; “The 3D information or 3D data thus determined can be used not only for food recognition but also for any adjustment of the cooking parameters” [0036]; “The cooking appliance can use such information for example to set or adjust cooking parameters, for example the heat output of an upper and/or lower heating unit or activation and/or setting of a heat output of a circulating air heating unit” [0033]; additionally, Fig. 1 shows “control facility C for operating the light pattern projector 1 and for calculating a three-dimensional shape of the object O based on at least one image received by the camera 2” [0046]; this indicates the presence of a processor configured to control the measuring device to obtain a three dimensional (3D) shape of the object and control the heating device to heat the object based on the 3D shape of the object).
Erbe does not expressly disclose wherein the measuring device comprises: 
a supporting shaft that is rotatable; 
a supporting frame configured to support the supporting shaft; 
a beam irradiator arranged at the supporting shaft and configured to irradiate a beam of light onto the object; and 
a capturer arranged at the supporting shaft to be at a distance from the beam irradiator and configured to capture the beam projected on the object, 
wherein the at least one processor is configured to control rotation of the supporting shaft and obtain the 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated.
Saito is directed toward a “shape measuring apparatus” [Title], which fits a geometric shape to measured coordinate values of an object (“the host system 4 has a function of doing calculation for fitting a geometric shape to the measured coordinate value captured through the motion controller 2” [0025]), which indicates that the shape measuring apparatus is a 3D measuring device, and is, therefore, is in the same field of endeavor as Applicant’s invention. Saito discloses a measuring device comprising:
a supporting shaft that is rotatable (see annotated Figs. 1 and 3A, supporting shaft is “optical probe 17”; “the optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026]); 
a supporting frame configured to support the supporting shaft (Fig. 1, supporting frame is elements 12a, 12b, 13, 14, 15, and 16 (“arm support bodies 12a, 12b”; “X-axis guide 13”; “Y-axis driving mechanism 14”; “Z-axis guide 15”; “Z-axis arm 16” [0026])
a beam irradiator (Fig. 3A, beam irradiator is “laser light generating part 172” [0027] arranged at the supporting shaft (see annotated Fig. 3A) and configured to irradiate a beam of light onto an object (Fig. 3A shows beam irradiator / laser light generating part 172 irradiating beam of laser light / “line laser L1” onto object / “work 5” [0030]-[0031]); 
a capturer (Fig. 3A, capturer is “imaging device 173” [0027]) arranged at the supporting shaft to be at a distance from the beam irradiator (see annotated Fig. 3A) and configured to capture the beam projected on the object (“the surface of the work 5 is irradiated with the line laser, and light reflected along a shape of the surface of the work 5 is received from a predetermined angle by the imaging device 173” [0029]; and 
at least one processor (Fig. 1; host system 4 comprises a processor, indicated by the statement that “host system 4 edits and executes a part program for instructing a measurement procedure” [0025]) configured to control rotation of the supporting shaft and obtain a 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated (“This shape measuring apparatus includes a motion controller 2, an operation panel 3, and a host system 4. The motion controller 2 drives and controls the coordinate measuring machine 1 and also, captures a necessary measured coordinate value from this coordinate measuring machine 1. The operation panel 3 manually operates this coordinate measuring machine 1 through this motion controller 2. The host system 4 edits and executes a part program for instructing a measurement procedure in the motion controller 2. Also, the host system 4 has a function of doing calculation for fitting a geometric shape to the measured coordinate value captured through the motion controller 2” [0025]; since the host system 4, which comprises a processor, controls the motion of coordinate measuring machine 1, and since supporting shaft / optical probe 17 is described as being rotatable and is part of coordinate measuring machine 1 as shown in Fig. 1, this indicates that the processor of host system 4 controls rotation of the supporting shaft / optical probe 17; additionally, as described above, light reflected along a shape of the surface of the object is received by the capturer; this reflected light is used in the calculation for fitting a geometric shape to the measured coordinate value of the “object to be measured” [0003]; this, along with the description of host system 4, indicates that the processor of host system 4 is configured to obtain a 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the measuring device comprises: a supporting shaft that is rotatable; a supporting frame configured to support the supporting shaft; a beam irradiator arranged at the supporting shaft and configured to irradiate a beam of light onto the object; and a capturer arranged at the supporting shaft to be at a distance from the beam irradiator and configured to capture the beam projected on the object, wherein the at least one processor is configured to control rotation of the supporting shaft and obtain the 3D shape of the object based on image information obtained by the capturer as the supporting shaft is rotated. This is the simple substitution of one known element (a measuring device as disclosed in Erbe) for another (a measuring device as disclosed in Saito), yielding the predictable result of allowing the shape of an object to be determined, as described in both Erbe and Saito. That is, in both Erbe and Saito, an object (food O1 in Erbe, and work 5 in Saito) is scanned with a measuring device such that a 3D shape of the object can be determined using the measuring device. The use of the measuring device of Saito in the invention of Erbe is merely the use of an alternative means for determining the shape of the object.


    PNG
    media_image5.png
    660
    538
    media_image5.png
    Greyscale

Fig. 3 of Erbe, annotated

Regarding claim 4, Erbe discloses wherein the at least one processor is further configured to: determine a type of the object based on the image information; and select a heating level corresponding to the type of the object (“After the calibration but before a cooking process or treatment of the food O1, an initial 3D scan of the food O1 may be performed by means of the 3D scanner 1, 2, 12, in order to calculate its original shape. The calculated shape may be displayed on the screen 3. The calculated shape may be used by the cooking appliance 4 to determine the food O1, in particular in addition to image recognition of the food O1 that can also be performed by the camera 2. A type of food support O2 may also be recognized using the 3D scanner 1, 2, 12. One or more cooking parameters of the cooking process may be adjusted based on recognition of the food O1 and optionally of the food support O2. A cooking time and/or the cooking chamber temperature T may therefore be adjusted based on the recognized type and/or volume of the food and/or the recognized food support O2” [0061]).

Regarding claim 5, Erbe does not disclose wherein the beam irradiator comprises a slit provided at an angle with a rotational axis of the supporting shaft and configured to spread the beam.
Saito discloses wherein the beam irradiator comprises a slit (“FIG. 5A is a schematic diagram showing the laser light generating part 172” [0033]; the slit in beam irradiator / laser light generating part 172 is slit / “opening 1723a” [0033]) provided at an angle with a rotational axis of the supporting shaft and configured to spread the beam (as described above, “the optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026]; please see annotated Fig. 2, above; Fig. 2 shows another view of optical probe 17, which Examiner has annotated to include a double-headed arrow indicating a rotational motion corresponding to supporting shaft / optical probe 17 being rotatable in a horizontal plane, and a dashed line indicating the corresponding rotational axis; given Fig. 2, showing the rotational axis of the supporting shaft and the optical axis of the beam irradiator (which comprises the slit), this indicates that the slit is provided at an angle with a rotational axis of the supporting shaft; Fig. 5A shows wherein the beam L1 has been spread).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the beam irradiator comprises a slit provided at an angle with a rotational axis of the supporting shaft and configured to spread the beam. This is a known technique of allowing a beam to be irradiated onto an object for 3D scanning of the object, applied to the known device of Erbe, yielding the predictable result of scanning a food object within a heating cooker to determine a shape of the food object.
Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Saito, in further view of Luckhardt et al. (US 2010/0128755), hereinafter Luckhardt.
Regarding claim 2, Erbe and Saito do not expressly disclose wherein the measuring device further comprises a surface temperature sensor arranged at the supporting shaft and configured to obtain surface temperature information of the object as the supporting shaft is rotated, 
wherein the at least one processor is further configured to control the heating device based on the 3D shape and the surface temperature information of the object.
Luckhardt is directed toward a heating cooker (“[t]he FIGURE shows a schematic section view of a cooking chamber 10 of a cooking device” [0045]; “the item to be cooked 12 is heated” [0045]). Luckhardt discloses a measuring device comprising a surface temperature sensor configured to obtain surface temperature information of an object as the supporting shaft is rotated (“The invention comprises at least one temperature sensor (20) for detecting at least one surface temperature of the item to be cooked (12)” [Abstract]; Fig. 1 shows wherein surface temperature sensor 20 is “designed as an optical sensor and/or as an infrared sensor” [0016], and wherein a mirror 30 is provided and rotates about axis 32 so that the object 12 can be scanned by temperature sensor 20 as the mirror is rotated about axis 32: “A temperature sensor 20 and a distance sensor 22 are arranged above the cooking chamber 10. In this concrete embodiment, the temperature sensor 20 and the distance sensor 22 are designed as infrared sensors. Furthermore, a mirror 30 is arranged above the cooking chamber 10. The mirror 30 is installed pivotably about an axis 32” [0046]; “the temperature can be detected by means of a scan of at least one section of the surface of the item to be cooked, using an infrared beam” [0038]; mirror 32 corresponds to the claimed supporting shaft). Luckhardt also discloses that the temperature sensor 20 can be positioned such that it is stationary while mirror 30 rotates (as shown in Fig. 1), or the temperature sensor 20 can be rotatable without requiring mirror 30: “a first variant is provided, in which the temperature sensor and/or the distance sensor is pivotably, moveably, and/or rotatably arranged or mountable in or on a cooking chamber, such that, by means of at least one light beam or infrared beam, the surface of the item to be cooked can be scanned at least by section. Additionally, the prism or the mirror of the optical deflection device can be pivotably, moveably, and/or rotatably arranged or mounted in or on the cooking chamber. If the mirror, the prism, or the optical deflection device is pivotable, the temperature sensor and distance sensor can be fixed and immovably mounted” [0019]-[0020]; “the alternative embodiment can have no mirror, wherein the temperature sensor 20 and the distance sensor 22 are pivotably arranged in the cooking chamber 10 or above the cooking chamber 10” [0058]. This indicates that temperature sensor 20 arranged at a supporting shaft (which would be the rotatable portion of temperature sensor 20 or a rotatable element to which temperature sensor 20 would necessarily be attached). Luckhardt further discloses that “Using the detected surface temperature and geometric shape of the item to be cooked 12 and further known parameters, it is possible to calculate the temperature in the center 18 of the item to be cooked 12” [0050], and “Using the chronological progression of the temperature in the center 18 of the item to be cooked 12, it is possible to determine whether the preparation of the item to be cooked 12 is complete” [0053].
While Luckhardt discloses using surface temperature information and 3D shape information to determine whether the preparation of the item to be cooked is complete, Luckhardt does not expressly disclose wherein the at least one processor is further configured to control the heating device based on the 3D shape and the surface temperature information of the object.
However, Erbe discloses wherein an “analysis facility is designed to recognize a core temperature of an object” [0035], and wherein “a control facility [is] coupled to the analysis facility and configured to adjust operation of the cooking appliance based on at least one object parameter determined by the analysis facility” [claim 22], which includes “adjust[ing] cooking parameters, for example the heat output of an upper and/or lower heating unit or activation and/or setting of a heat output of a circulating air heating unit” [0033].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the measuring device further comprises a surface temperature sensor arranged at the supporting shaft and configured to obtain surface temperature information of the object as the supporting shaft is rotated, wherein the at least one processor is further configured to control the heating device based on the 3D shape and the surface temperature information of the object. As described above, Erbe discloses that a core temperature of the object can be determined and used to control a heating device, and Luckhardt discloses that a core temperature of an object can be determined using a measured surface temperature and the geometric shape of the object. Therefore, Luckhardt’s disclosure of using a measured surface temperature to determine a core temperature of the object appears to be an alternative means for determining core temperature, such that a heating device can be controlled to adequately cook the object. Therefore, this is the known technique of using surface temperature to determine core temperature, as described in Luckhardt, applied to the known device and technique of using core temperature to control a heating device, as described in Erbe, to achieve the predictable result of adequately cooking the object.

    PNG
    media_image6.png
    598
    638
    media_image6.png
    Greyscale

Fig. 1 of Luckhardt, annotated

Regarding claim 3, Erbe discloses wherein the at least one processor is further configured to: determine internal temperature of the object based on the 3D shape of the object; and control the heating device based on the internal temperature (“the analysis facility is designed to recognize a core temperature of an object. The core temperature can be calculated by correlation with a volume change as determined by the 3D scan during a cooking process with knowledge of the type of food” [0035], and wherein “a control facility [is] coupled to the analysis facility and configured to adjust operation of the cooking appliance based on at least one object parameter determined by the analysis facility” [claim 22], which includes “adjust[ing] cooking parameters, for example the heat output of an upper and/or lower heating unit or activation and/or setting of a heat output of a circulating air heating unit” [0033].
However, Erbe does not expressly disclose determining internal temperature of the object based on the 3D shape and the surface temperature information of the object; and controlling the heating device based on the surface temperature information and the internal temperature.
However, as described in the rejection of claim 2, Luckhardt discloses determining surface temperature information of an object, and determining internal temperature of the object based on the 3D shape and the surface temperature information of the object (“The invention comprises at least one temperature sensor (20) for detecting at least one surface temperature of the item to be cooked (12)” [Abstract]; “Using the detected surface temperature and geometric shape of the item to be cooked 12 and further known parameters, it is possible to calculate the temperature in the center 18 of the item to be cooked 12” [0050], and “Using the chronological progression of the temperature in the center 18 of the item to be cooked 12, it is possible to determine whether the preparation of the item to be cooked 12 is complete” [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining internal temperature of the object based on the 3D shape and the surface temperature information of the object; and controlling the heating device based on the surface temperature information and the internal temperature. As described above, Erbe discloses that a core temperature of the object can be determined and used to control a heating device, and Luckhardt discloses that a core temperature of an object can be determined using a measured surface temperature and the geometric shape of the object. Therefore, Luckhardt’s disclosure of using a measured surface temperature to determine a core temperature of the object appears to be an alternative means for determining core temperature, such that a heating device can be controlled to adequately cook the object. Therefore, this is the known technique of using surface temperature to determine core temperature, as described in Luckhardt, applied to the known device and technique of using core temperature to control a heating device, as described in Erbe, to achieve the predictable result of adequately cooking the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Saito, in further view of Bennett et al. (US 2004/0104338), hereinafter Bennett.
Regarding claim 6, Erbe does not disclose wherein the beam irradiator and the capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft.
While Saito discloses wherein the supporting shaft / “optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026], Saito does not expressly disclose wherein the beam irradiator and the capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft.
Bennett is directed toward a scanning device (see, for example, Fig. 4; “FIG. 4 depicts one embodiment of a swept beam optical scanner” [0119]) that can be used in the field of endeavor of 3D measuring ([0015] describes wherein “a mathematical surface model of target object 10” is created, wherein target object 10 “can be any three-dimensional shape” [0016]). Bennett discloses wherein a beam irradiator and a capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft (Fig. 4 shows a beam irradiator and a capturer (“laser mirror 32,” which receives “beam 14” from “laser 12,” can be considered as the beam irradiator; “camera mirror 34,” which reflects captured light to “line scan camera 26,” can be considered as the capturer; it is noted that while one could consider laser 12 as the beam irradiator and camera 26 as the capturer, the respective laser mirror 32 and camera mirror 34 function as a beam irradiator and a capturer, respectively, given that laser light from laser mirror 32 irradiates a target object, and light that is reflected from the target object is captured by the camera mirror 34; supporting shaft is “oscillating shaft 30” [0120]; “Laser mirror 32 is fixedly attached to oscillating shaft 30” [0120]; “Camera mirror 34 is also fixedly attached to oscillating shaft 30” [0120]; [0146] refers to rotation of oscillating shaft 30, and the rotational direction is shown in Fig. 4 as a double-headed curved arrow; annotated Fig. 4, below shows wherein a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the beam irradiator and the capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft. This is the simple substitution of one known element for another to obtain predictable results. That is, in Saito, the beam irradiator and the capturer are arranged on a curved shaft, while in Bennett, the beam irradiator and the capturer are arranged on a straight shaft resulting in the claimed configuration of the respective centerlines of the beam irradiator and the capturer, and the baseline connecting the centerlines. However, in the arrangements of both Saito and Bennett, a target object is irradiated with a laser beam, wherein the laser beam is reflected by the target object to a capturer, such that ultimately, a surface mapping / shape of the target object can be determined. Thus, the predictable result of obtaining a surface mapping / shape of the target object is achieved using either the arrangement of Saito or the arrangement of Bennett. Additionally, as described in the rejection of claim 1, it would have been obvious to include Saito’s measuring device in the invention of Erbe, because this is the simple substitution of one known element for another, yielding the predictable result of allowing the shape of an object to be determined, as described in both Erbe and Saito.

    PNG
    media_image7.png
    574
    748
    media_image7.png
    Greyscale

Fig. 4 of Bennett, annotated

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Saito, in further view of Sorimoto et al. (US 2017/0202483), hereinafter Sorimoto.
Regarding claim 9, Erbe and Saito do not expressly disclose wherein the measuring device comprises a position sensor configured to obtain position information of the supporting shaft, wherein the at least one processor is configured to obtain the 3D shape of the object based on the image information and the position information of the supporting shaft.
Sorimoto is directed toward a “three-dimensional measuring device” [Title]. Sorimoto discloses an intraoral three-dimensional measuring device comprising a “handy scanner,” shown in Figs. 1 and 4A, wherein the handy scanner corresponds to a supporting shaft, given that the handy scanner includes a light source / beam irradiator and an image capturing unit / capturer: “As shown in FIG. 1, the intraoral three-dimensional measuring device 1 is for measuring a three-dimensional shape of an intraoral dental arch Da, and includes a handy scanner 10, ...” [0067]; “The handy scanner 10 includes a handheld housing main body 110” [0068]; “The housing main body 110 accommodates a light source 111, a pattern generation unit 112, and an image capturing unit 113 (corresponding to an image capturing element)” [0069]. Sorimoto discloses a position sensor configured to obtain information of the handy scanner (“the handy scanner described above may be a measurement device measuring an absolute position such as a GPS or the like or a measurement device measuring a relative position such as a position sensor or the like” [0025]; “the desirable measurement range is the dental arch Da. Alternatively, the desirable measurement range may be a part of the dental arch Da, or the entirety of, or a part of, edentulous jaw. The above-described position information is not limited to being acquired by the position information acquisition unit 40 such as a GPS or the like, and may be acquired by a position sensor measuring a relative position with respect to the intraoral space” [0157]-[0158]); Fig. 1 shows a control/computation unit which corresponds to the claimed processor: “The control/computation device 21 also computes a three-dimensional shape based on the result of image capturing performed by the image capturing unit 113 to generate a three-dimensional measurement image” [0080]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a position sensor configured to obtain position information of the supporting shaft, and wherein the at least one processor is further configured to obtain the 3D shape of the object based on the image information and the position information of the supporting shaft. This is merely an alternative means for obtaining a 3D measurement of a target object. That is, in Saito, it is not expressly disclosed how the position of the supporting shaft is determined. Saito states that “motion controller 2 drives and controls the coordinate measuring machine 1 and also, captures a necessary measured coordinate value from this coordinate measuring machine 1” [0025], indicating that position information is obtained. Therefore, the use of a position sensor, as disclosed in Sorimoto, is the simple substitution of one known element for obtaining position information for another (an undisclosed means for “capturing a necessary measured coordinate value,” as stated in Saito), yielding the predictable result of allowing a 3D measurement of a target object to be obtained.

    PNG
    media_image8.png
    441
    779
    media_image8.png
    Greyscale

Fig. 1 of Sorimoto, annotated


    PNG
    media_image9.png
    218
    398
    media_image9.png
    Greyscale

Fig. 4A of Sorimoto, annotated

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Saito, in further view of Margaria et al. (US 2019/0301858), hereinafter Margaria.
Regarding claim 10, Erbe and Saito do not expressly disclose wherein the at least one processor is further configured to control the beam irradiator to change wavelength of the beam depending on color of the object.
Margaria is directed toward a “system and method for 3D scanning” [Title]. Margaria discloses controlling a beam irradiator to change wavelength of a beam depending on color of an object (“Embodiments of the present invention are directed generally to systems and methods which increase the accuracy of structured-light scanning by automatically detecting the skin tone of a face, or the color of an object, using the RGB camera which already is present in most scanners, and changing the supporting (or ambient) light on the subject, and/or changing the wavelength/intensity of the projected structured light based on input from the RGB camera” [0031]; Margaria describes that, “lighter skin (Type I/II) reflects more light from roughly 450 nm-1150 nm, whereas it reflects slightly less light around 1200 nm, and beyond 1350 nm” [0032]; the values given in nm (nanometers) are wavelengths; Margaria further discloses that a processor is configured to control a beam irradiator to change wavelength of the beam: “the processing unit is programmed to modify the output of the projection device by changing one or more of the wavelength or intensity of the output of the projection device” [claim 8]). Examiner notes that these excerpts from paragraphs [0031], [0032], and claim 8 of published application US 2019/0301858 are supported in paragraphs [30], [31], and claim 8, respectively, of provisional application 62/650,327 filed 3/30/2018.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to control the beam irradiator to change wavelength of the beam depending on color of the object. Margaria states that this can “optimize the scan” (“the wavelength and/or intensity of the light projected by projection device 30 can be selectively modified in order to optimize the scan for a particular subject in a particular environment” [0035]) and “increase the accuracy” [0031] of the scanning as described above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Saito, in further view of Kurashige et al. (US 2013/0076857), hereinafter Kurashige.
Regarding claim 11, Erbe does not expressly disclose wherein the beam irradiator comprises a semiconductor laser as a light source.
Saito discloses wherein the beam irradiator comprises a laser as a light source (as described above, the beam irradiator is “laser light generating part 172” [0027]).
However, Saito does not expressly disclose wherein the laser is a semiconductor laser.
Kurashige is directed toward a “scanner device and device for measuring three-dimensional shape of object” [Title]. Kurashige discloses wherein a beam irradiator comprises a semiconductor laser as a light source (“illumination unit 100” can use a “coherent light source such as a laser light source” [0173]; “there is an advantage that a coherent light source such as a semiconductor laser has an extremely long service life” [0173]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser is a semiconductor laser. Examiner notes that while Saito does not expressly describe wherein the laser is a semiconductor laser, Saito does not describe the type of laser that is used, and as such, it is possible that Saito’s laser is a semiconductor laser. However, in the case that Saito’s laser is not a semiconductor laser, this is the simple substitution of one known element (a laser, as described in Saito) for another (a semiconductor laser, as described in Kurashige), to achieve the predictable result of providing a laser beam for irradiating a target object such that ultimately, a shape of the target object can be determined (as described in both Saito and Kurashige). Additionally, Kurashige states that a semiconductor laser has an “extremely long service life,” which is advantageously cost-effective due to a reduced need to replace the laser over time.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Bennett et al. (US 2004/0104338), hereinafter Bennett.
Regarding claim 14, Saito discloses the 3D measuring device of claim 13 as described above.
While Saito discloses wherein the supporting shaft / “optical probe 17 may be rotatable in a horizontal plane or a vertical plane” [0026], Saito does not expressly disclose wherein the beam irradiator and the capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft.
Bennett is directed toward a scanning device (see, for example, Fig. 4; “FIG. 4 depicts one embodiment of a swept beam optical scanner” [0119]) that can be used in the field of endeavor of 3D measuring ([0015] describes wherein “a mathematical surface model of target object 10” is created, wherein target object 10 “can be any three-dimensional shape” [0016]). Bennett discloses wherein a beam irradiator and a capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft (Fig. 4 shows a beam irradiator and a capturer (“laser mirror 32,” which receives “beam 14” from “laser 12,” can be considered as the beam irradiator; “camera mirror 34,” which reflects captured light to “line scan camera 26,” can be considered as the capturer; it is noted that while one could consider laser 12 as the beam irradiator and camera 26 as the capturer, the respective laser mirror 32 and camera mirror 34 function as a beam irradiator and a capturer, respectively, given that laser light from laser mirror 32 irradiates a target object, and light that is reflected from the target object is captured by the camera mirror 34; supporting shaft is “oscillating shaft 30” [0120]; “Laser mirror 32 is fixedly attached to oscillating shaft 30” [0120]; “Camera mirror 34 is also fixedly attached to oscillating shaft 30” [0120]; [0146] refers to rotation of oscillating shaft 30, and the rotational direction is shown in Fig. 4 as a double-headed curved arrow; annotated Fig. 4, below shows wherein a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the beam irradiator and the capturer are arranged such that a baseline connecting a centerline of the beam irradiator and a centerline of the capturer is parallel to the rotational axis of the supporting shaft. This is the simple substitution of one known element for another to obtain predictable results. That is, in Saito, the beam irradiator and the capturer are arranged on a curved shaft, while in Bennett, the beam irradiator and the capturer are arranged on a straight shaft resulting in the claimed configuration of the respective centerlines of the beam irradiator and the capturer, and the baseline connecting the centerlines. However, in the arrangements of both Saito and Bennett, a target object is irradiated with a laser beam, wherein the laser beam is reflected by the target object to a capturer, such that ultimately, a surface mapping / shape of the target object can be determined. Thus, the predictable result of obtaining a surface mapping / shape of the target object is achieved using either the arrangement of Saito or the arrangement of Bennett.


    PNG
    media_image7.png
    574
    748
    media_image7.png
    Greyscale

Fig. 4 of Bennett, annotated

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sorimoto et al. (US 2017/0202483), hereinafter Sorimoto.
Regarding claim 17, Saito does not expressly disclose a position sensor configured to obtain position information of the supporting shaft, and wherein the at least one processor is further configured to obtain the 3D shape of the object based on the image information and the position information of the supporting shaft.
Sorimoto is directed toward a “three-dimensional measuring device” [Title]. Sorimoto discloses an intraoral three-dimensional measuring device comprising a “handy scanner,” shown in Figs. 1 and 4A, wherein the handy scanner corresponds to a supporting shaft, given that the handy scanner includes a light source / beam irradiator and an image capturing unit / capturer: “As shown in FIG. 1, the intraoral three-dimensional measuring device 1 is for measuring a three-dimensional shape of an intraoral dental arch Da, and includes a handy scanner 10, ...” [0067]; “The handy scanner 10 includes a handheld housing main body 110” [0068]; “The housing main body 110 accommodates a light source 111, a pattern generation unit 112, and an image capturing unit 113 (corresponding to an image capturing element)” [0069]. Sorimoto discloses a position sensor configured to obtain information of the handy scanner (“the handy scanner described above may be a measurement device measuring an absolute position such as a GPS or the like or a measurement device measuring a relative position such as a position sensor or the like” [0025]; “the desirable measurement range is the dental arch Da. Alternatively, the desirable measurement range may be a part of the dental arch Da, or the entirety of, or a part of, edentulous jaw. The above-described position information is not limited to being acquired by the position information acquisition unit 40 such as a GPS or the like, and may be acquired by a position sensor measuring a relative position with respect to the intraoral space” [0157]-[0158]); Fig. 1 shows a control/computation unit which corresponds to the claimed processor: “The control/computation device 21 also computes a three-dimensional shape based on the result of image capturing performed by the image capturing unit 113 to generate a three-dimensional measurement image” [0080]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a position sensor configured to obtain position information of the supporting shaft, and wherein the at least one processor is further configured to obtain the 3D shape of the object based on the image information and the position information of the supporting shaft. This is merely an alternative means for obtaining a 3D measurement of a target object. That is, in Saito, it is not expressly disclosed how the position of the supporting shaft is determined. Saito states that “motion controller 2 drives and controls the coordinate measuring machine 1 and also, captures a necessary measured coordinate value from this coordinate measuring machine 1” [0025], indicating that position information is obtained. Therefore, the use of a position sensor, as disclosed in Sorimoto, is the simple substitution of one known element for obtaining position information for another (an undisclosed means for “capturing a necessary measured coordinate value,” as stated in Saito), yielding the predictable result of allowing a 3D measurement of a target object to be obtained.


    PNG
    media_image8.png
    441
    779
    media_image8.png
    Greyscale

Fig. 1 of Sorimoto, annotated


    PNG
    media_image9.png
    218
    398
    media_image9.png
    Greyscale

Fig. 4A of Sorimoto, annotated

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Margaria et al. (US 2019/0301858), hereinafter Margaria.
Regarding claim 18, Saito does not expressly disclose wherein the at least one processor is further configured to control the beam irradiator to change wavelength of the beam depending on color of the object.
Margaria is directed toward a “system and method for 3D scanning” [Title]. Margaria discloses controlling a beam irradiator to change wavelength of a beam depending on color of an object (“Embodiments of the present invention are directed generally to systems and methods which increase the accuracy of structured-light scanning by automatically detecting the skin tone of a face, or the color of an object, using the RGB camera which already is present in most scanners, and changing the supporting (or ambient) light on the subject, and/or changing the wavelength/intensity of the projected structured light based on input from the RGB camera” [0031]; Margaria describes that, “lighter skin (Type I/II) reflects more light from roughly 450 nm-1150 nm, whereas it reflects slightly less light around 1200 nm, and beyond 1350 nm” [0032]; the values given in nm (nanometers) are wavelengths; Margaria further discloses that a processor is configured to control a beam irradiator to change wavelength of the beam: “the processing unit is programmed to modify the output of the projection device by changing one or more of the wavelength or intensity of the output of the projection device” [claim 8]). Examiner notes that these excerpts from paragraphs [0031], [0032], and claim 8 of published application US 2019/0301858 are supported in paragraphs [30], [31], and claim 8, respectively, of provisional application 62/650,327 filed 3/30/2018.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to control the beam irradiator to change wavelength of the beam depending on color of the object. Margaria states that this can “optimize the scan” (“the wavelength and/or intensity of the light projected by projection device 30 can be selectively modified in order to optimize the scan for a particular subject in a particular environment” [0035]) and “increase the accuracy” [0031] of the scanning as described above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kurashige et al. (US 2013/0076857), hereinafter Kurashige.
Regarding claim 19, Saito discloses wherein the beam irradiator comprises a laser as a light source (as described above, the beam irradiator is “laser light generating part 172” [0027]).
However, Saito does not expressly disclose wherein the laser is a semiconductor laser.
Kurashige is directed toward a “scanner device and device for measuring three-dimensional shape of object” [Title]. Kurashige discloses wherein a beam irradiator comprises a semiconductor laser as a light source (“illumination unit 100” can use a “coherent light source such as a laser light source” [0173]; “there is an advantage that a coherent light source such as a semiconductor laser has an extremely long service life” [0173]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser is a semiconductor laser. Examiner notes that while Saito does not expressly describe wherein the laser is a semiconductor laser, Saito does not describe the type of laser that is used, and as such, it is possible that Saito’s laser is a semiconductor laser. However, in the case that Saito’s laser is not a semiconductor laser, this is the simple substitution of one known element (a laser, as described in Saito) for another (a semiconductor laser, as described in Kurashige), to achieve the predictable result of providing a laser beam for irradiating a target object such that ultimately, a shape of the target object can be determined (as described in both Saito and Kurashige). Additionally, Kurashige states that a semiconductor laser has an “extremely long service life,” which is advantageously cost-effective due to a reduced need to replace the laser over time.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Erbe et al. (US 2017/0115008), hereinafter Erbe.
Regarding claim 20, Saito does not expressly disclose wherein the at least one processor is further configured to determine a type of the object based on the image information.
Erbe is directed toward a cooking device comprising a 3D measuring device [Abstract]. Erbe discloses wherein at least one processor is configured to determine a type of the object based on the image information (“After the calibration but before a cooking process or treatment of the food O1, an initial 3D scan of the food O1 may be performed by means of the 3D scanner 1, 2, 12, in order to calculate its original shape. The calculated shape may be displayed on the screen 3. The calculated shape may be used by the cooking appliance 4 to determine the food O1, in particular in addition to image recognition of the food O1 that can also be performed by the camera 2. A type of food support O2 may also be recognized using the 3D scanner 1, 2, 12. One or more cooking parameters of the cooking process may be adjusted based on recognition of the food O1 and optionally of the food support O2. A cooking time and/or the cooking chamber temperature T may therefore be adjusted based on the recognized type and/or volume of the food and/or the recognized food support O2” [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to determine a type of the object based on the image information. This allows the 3D measuring device of Saito, which is described as being a general 3D measuring device rather than a 3D measuring device that is intended for a specific application, to be utilized for a specific purpose of controlling a device based on the determined shape of the object measured by the 3D measuring device. Specifically, this allows a food object to be measured by the 3D measuring device such that cooking parameters may be adjusted depending on the measured shape of the food object, so that ultimately, the food object can be cooked as desired.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/Examiner, Art Unit 3761